 



 

Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of May 15, 2008 (the “First Amendment Effective Date”) by and among the lenders
identified on the signature pages hereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO
FOOTHILL, LLC., a Delaware limited liability company, as administrative agent
for the Lenders (in such capacity, together with its successors and assigns in
such capacity, “Agent”), FOOTHILLS RESOURCES, INC., a Nevada corporation
(“Parent”) and each of Parent’s Subsidiaries identified on the signature pages
hereof (such Subsidiaries, together with Parent, are referred to hereinafter
each individually as a “Borrower”, and individually and collectively, jointly
and severally, as the “Borrowers”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and the Agent have entered into a Credit
Agreement dated as of December 13, 2007 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, the Borrowers, the Agent and the Lenders have agreed to make certain
modifications to the Credit Agreement in accordance with the terms and
conditions of this Amendment.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

1.            Defined Terms. Capitalized terms used but not defined herein shall
have the respective meanings ascribed to such terms in the Credit Agreement, as
amended hereby.

 

2.

Amendments to the Credit Agreement.

 

(a)

Section 4.5(b) of the Credit Agreement is hereby amended by deleting the section
in its entirety and substituting therefor:

“(b)      Set forth on Schedule 4.5(b), is a complete and accurate description
of the authorized capital Stock of each Borrower, by class, and, as of the
Closing Date, a description of the number of shares of each such class that are
issued and outstanding. Other than as described on Schedule 4.5(b) (as amended
by Borrowers from time to time to reflect stock-based compensation to employees
in the form of Stock(other than Disqualified Stock) granted pursuant to
Foothills Resources, Inc.’s 2006 Equity Incentive Plan and 2007 Equity Incentive
Plan as each is in effect on the Closing Date), there are no subscriptions,
options, warrants, or calls relating to any shares of each Borrower’s capital
Stock, including any right of conversion or exchange under any outstanding
security or other instrument. No Borrower is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of its capital Stock or any security convertible into or exchangeable for
any of its capital Stock. Sufficient shares of Common Stock have been (and will
remain) authorized and reserved for the Lenders, free from pre-emptive rights,
for the purpose of enabling Borrowers to satisfy any obligation to issue Common
Stock upon the exercise of the Warrants.”

 

--------------------------------------------------------------------------------

(b) Schedule 4.5(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as set forth on Schedule 4.5(b) hereto.    

3.         Conditions. The effectiveness of this Amendment is subject to the
following conditions precedent:

(a)        the execution and delivery of this Amendment by the Parent, the
Borrower, Agent and each of the Required Lenders;

(b)       the Borrower shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this Amendment, including, without
limitation, reasonable fees, costs and expenses of counsel; and

(c)        receipt of such other documents, certificates and agreements
requested by the Agent in its reasonable discretion.

            4.         Agreement in Full Force and Effect as Amended. Except as
specifically amended, consented and/or waived hereby, the Credit Agreement and
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed as so amended. Except as expressly set forth herein, this
Amendment shall not be deemed to be a waiver, amendment or modification of any
provisions of the Credit Agreement or any other Loan Document or any right,
power or remedy of Agent or Lenders, nor constitute a waiver of any provision of
the Credit Agreement or any other Loan Document, or any other document,
instrument and/or agreement executed or delivered in connection therewith or of
any Default or Event of Default under any of the foregoing, in each case whether
arising before or after the date hereof or as a result of performance hereunder
or thereunder. This Amendment also shall not preclude the future exercise of any
right, remedy, power, or privilege available to Agent and/or Lenders whether
under the Credit Agreement, the other Loan Documents, at law or otherwise and
nothing contained herein shall constitute a course of conduct or dealing among
the parties hereto. All references to the Credit Agreement shall be deemed to
mean the Credit Agreement as amended hereby. This Amendment shall not constitute
a novation or satisfaction and accord of the Credit Agreement and/or other Loan
Documents, but shall constitute an amendment thereof. The parties hereto agree
to be bound by the terms and conditions of the Credit Agreement and Loan
Documents as amended by this Amendment, as though such terms and conditions were
set forth herein. Each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Amendment, and each
reference herein or in any other Loan Document to the “Loan Agreement” or
“Agreement” shall mean and be a reference to the Credit Agreement as amended and
modified by this Amendment.

5.         Representations and Warranties. Parent and Borrowers each hereby
represents and warrants to Agent as follows:

(a)        Each is a corporation, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation;

(b)       Each has the power and authority to execute, deliver and perform its
obligations under this Amendment;

(c)        the execution, delivery and performance by each party of this
Amendment have been duly authorized by all necessary corporate action and does
not and will not require any registration with, consent or approval of, notice
to or action by, any Person (including any governmental agency);

 

 

2

 



 

--------------------------------------------------------------------------------

(d)       this Amendment constitutes the legal, valid and binding obligation of
such Person, enforceable against such Person in accordance with its terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally;

(e)        no Default or Event of Default exists or shall exist immediately
following the consummation of the transactions contemplated hereby;

(f)        all representations and warranties by the Borrower or the Parent
contained in the Credit Agreement or the Guaranty that are qualified by
materiality or Material Adverse Effect are true and correct and that are not so
qualified are true and correct in all material respects as of the date hereof,
except to the extent made as of a specific date, in which case each such
representation and warranty shall be true and correct as of such date; and

(g)       by its signature below, each of the Parent and each Borrower agrees
that it shall constitute an Event of Default if any representation or warranty
made herein should be false or misleading in any material respect.

6.         Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment and any number of separate counterparts, each of which
when so executed, shall be deemed an original and all said counterparts when
taken together shall be deemed to constitute but one and the same instrument.
Photocopied and facsimiled signatures hereto shall be valid and binding.

7.         Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the Borrower and the Parent and their successors and
assigns and the Agent and the Lenders and their successors and assigns.       

8.         GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE.

9.         Severability. Wherever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

10.       Reaffirmation. Each of the Parent and each Borrower as debtor,
grantor, pledgor, guarantor, assignor, as applicable, or in other any other
similar capacity as such Person grants liens or security interests in its
property or otherwise acts as accommodation party or guarantor, as the case may
be, hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Loan Documents to which
it is a party (after giving effect hereto) and (ii) to the extent such Person
granted liens on or security interests in any of its property pursuant to any
such Loan Document as security for or otherwise guaranteed the Obligations under
or with respect to the Loan Documents, ratifies and reaffirms such guarantee and
grant of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended hereby.

11.       Acknowledgment of Rights; Release of Claims. Each of the Parent and
each Borrower hereby acknowledges that: (a) it has no defenses, claims or
set-offs to the enforcement by any Lender or the Agent of such Person’s
liabilities, obligations and agreements on the date hereof; (b) to its
knowledge, each Lender and

 

 

3

 



 

--------------------------------------------------------------------------------

 the Agent have fully performed all undertakings and obligations owed to it as
of the date hereof; and (c) except to the limited extent expressly set forth in
this Amendment, each Lender and the Agent do not waive, diminish or limit any
term or condition contained in the Credit Agreement or any of the other Loan
Documents.

 

[Remainder of page intentionally left blank; signature page follows]

 

 

4

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

FOOTHILLS RESOURCES, INC.,
as Borrower

 

 

 

 

 

By:

/s/ W. Kirk Bosché

 

Name:

W. Kirk Bosché

 

Title:

Chief Financial Officer

 

 

 

 

 

FOOTHILLS CALIFORNIA, INC.,
as Borrower

 

 

 

 

 

By:                /s/ W. Kirk Bosché

 

Name:           W. Kirk Bosché

 

Title:             Chief Financial Officer

 

 

 

 

 

FOOTHILLS OKLAHOMA, INC.,
as Borrower

 

 

 

 

 

By:                 /s/ W. Kirk Bosché

 

Name:            W. Kirk Bosché

 

Title:              Chief Financial Officer

 

 

 

 

 

FOOTHILLS TEXAS, INC.,
as Borrower

 

 

 

 

 

By:                /s/ W. Kirk Bosché

 

Name:           W. Kirk Bosché

 

Title:             Chief Financial Officer

 

 

 

 

 

 

 

5

 



 

--------------------------------------------------------------------------------



WELLS FARGO FOOTHILL, LLC,

as Agent and as a Lender

 

 

 

By:

/s/ William M. Plough

 

Name:

William M. Plough

 

Title:

Vice President

 

 

 



 

6

 



 

--------------------------------------------------------------------------------

 

 

 

 

REGIMENT CAPITAL SPECIAL SITUATIONS FUND III, L.P., as a Lender

 

 

By:    Regiment Capital GP, LLC

its General Partner

 

 

By:

/s/ Richard T. Miller

 

Name:

Richard T. Miller

 

Title:

Authorized Signatory

 

 

 

Address for Notice:

 

222 Berkeley Street, 12th Floor

 

Boston, Massachusetts 02116

 

Attn:     Kyle O’Neil

 

Fax No.: (617) 488-1688

 

 

 

7

 



 

--------------------------------------------------------------------------------

 



 

 

 